Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 05/09/2022 has been received.  Claims 21 and 27-28 are amended.  Claims 21-37 are under consideration.
Claim Objections
Claims 21,27 and 28 are objected to because of the following informalities:  “administrating” should read “administering”.  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/211,690, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Support for “wherein cells are contacted with iTR factors for 4 or 7 days” is not found, as set forth below.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 21-37 under 35 U.S.C. 112, first paragraph, as containing New Matter is withdrawn as the claims, filed as a preliminary amendment, as considered to be part of the disclosure. However, the Examiner maintains that the limitation of “wherein cells are contacted with iTR factors for 4 or 7 days” is not found in the Specification and thus, the application is not supported as a Continuation of 16/211,690 and the limitation is maintained to not have descriptive support in the specification, as follows.

Claims 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 is drawn to a method of regenerating tissue, wherein cells are contacted with iTR factors for 4 or 7 days.  In the instant case, the cells are contacted with a nucleic acid for 4 days or for 7 days.  Paragraph 290 teaches transfecting cells with mRNA encoding iTRs at d0 and then again on days 1-12.  This fails to support contacting for 4 or 7 days. 
It is maintained that the specification provides no implicit or explicit support for contacting cells for 4 or 7 days or use of an adeno-associated virus vector. 
	Applicant argues that paragraph [0315] teaches administration of the iTR factors to cells for 0,1,2,4,7,10 and 14 days.  Paragraph [0315], which appears as paragraph [0310] in Examiner’s version of USPGPUB 2022/0088137, reads as follows:
 
    PNG
    media_image1.png
    184
    573
    media_image1.png
    Greyscale

Paragraph [0310] does not teach administering iTR factors at days 4 or 7. It teaches assaying the cells for markers at days 4 or 7. For this reason, the specification is maintained to not have descriptive support or the claims.  The grounds of rejection related to Adeno-associated vectors is withdrawn as Applicant points to adequate support at paragraph [0155], which was found at paragraph [0158].

Claims 21-37 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The nature of the invention relates to an in vivo method of reprogramming cells to an embryonic state to regenerate tissue.  The claims require use of reprogramming factors Oct4 Sox2, Klf4 and Myc, alone or in combinations, to revert cells, in vivo, back to an embryonic state but do not revert to pluripotency. 
The specification fails to support this method.  The specification teaches gene expression analyses to identify gene expression patterns that are associated with an embryonic state or with the fetal/adult state.  It then teaches use of these characteristic markers to screen for factors or agents that can transition cells to the embryonic phase.  In example 7, an in vitro method directs cells to a pre-fetal stage using Oct4, Sox2, Klf4, Myc and Lin28a (OSKML).  It was found that Lin28A overexpression correlated with decreased COX7A1 as well as other indicators of embryonic state.  In Example 9, a COX7A1 knockout mouse healed faster in an ear punch wound model.  Example 11 teaches addition of GFER, AMH and valproic acid to a fibroblast monolayer in culture.  A scratch in the monolayer, when treated with the added components, obtained faster coverage of the wounded zone compared to culture without the added components.  Example 12 teaches that huVEC derived exosomes can turn on fetal/adult markers in embryonic endothelial cells when they fuse. 
	The only in vivo example appears to be Example 9, the COX7A1 knockout mouse that showed accelerated would healing.  This in vivo model, along with the in vitro experiments, fail to support a method of regenerating tissue by delivering OSKML in vivo.  While delivery of OSKML is supported by the specification to decrease COX7A1 expression and COX7A1 nulls are found to undergo more rapid wound healing, this fails to support that delivery of OSKML will lead to wound healing or any other type of tissue regeneration encompassed by the claims. 
	The art prior to and post-filing held that in vivo delivery of reprogramming factors (OSKML) resulted in some cells becoming pluripotent and forming teratomas throughout the body.  Offenbauer (Current Opinion in Cell Biology, 2019, 61:9-15) taught that OSKM expression in vivo leads to tissue damage and many cells respond with senescence (page 10, left). Senescence leads to numerous changes in tissues that are not observed in in vitro studies, including recruitment of immune cells, for example. Many senescence related pathways are regulated by Ink4a/ARF, which acts as a reprogramming barrier in vitro but promotes reprogramming in vivo.  Chiche (2017, Cell Stem Cell, 20:407-414) taught that age influences reprogramming.  Teratomas formed more often in older mice when OSKM was introduced, indicating a complex nature and need for control of expression levels in vivo (page 411, left).  Prior to filing, Abad (2013, Nature, 502:340-345; IDS) taught that OSKM led to formation of teratomas, in vivo. 
Claim 21 requires that no pluripotent cells result from introduction of OSKML.  However, the specification fails to teach how to administer the reprogramming factors in vivo, such that reversion to pluripotent cells does not occur.  The specification also fails to support that the reprogramming of cells in vivo to an embryonic state would lead to in vivo regeneration.
	Therefore, given the breadth of the claims, the lack of guidance in the specification regarding in vivo introduction of OSKML and the guidance in the art with the differential effects of OSKML in vivo vs. in vitro as well as the inability to prevent cells from reaching pluripotency and forming teratomas, it would require undue experimentation to carry out the invention as claimed.  

	Applicant argues that it is well-established that “an in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention.” Remarks, 7 (citing MPEP § 2164.02(II)).  Applicant argues that if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted, unless the Examiner has evidence that the model does not correlate. In response, there is no in vitro model in the art that correlates to the claimed in vivo model.  Applicant is requested to be more specific in their explanation. Applicant argues Example 7 teaches administration of one or more iTRs to fibroblasts in vitro, without cells reverting back to pluripotency. Example 7 teaches a variety of, but not all, combinations of iTR factors and additional small molecules cause marker characteristics that correlate with iTR.  Example 7 states that no pluripotency markers result from in “these conditions.” See paragraph [0312].  In response, the claims require one or more of OSKM.  Example 7 uses a variety of transcription factors and small molecules in addition to LIN28A, but does not use OSKM. Thus, Example 7 is not commensurate with the claims.  Furthermore, Takahashi (2006; of record) supports the combination of OSKM does lead to pluripotency.  “Here, we demonstrate induction of pluripotent stem cells from mouse embryonic or adult fibroblasts by introducing four factors, Oct3/4, Sox2, c-Myc, and Klf4, under ES cell culture conditions.” Takahashi, Abstract.  Thus, Applicant’s argument that, the presence of a model that correlates to a condition in the art equates as a working example when used as a model in the specification, does not appear to relate to the situation at hand. It would appear this argument is applicable in an instance where the in vitro scratch test correlates to in vivo wound healing.  This does not appear to be relevant to Example 7 and the instant rejection. 
	Applicant argues that Example 9 indicates a shift towards iTR in response to decreased COX7A1.  Again, this fails to address the issue at hand. Example 9 is a COX7A1 knockout mouse that exhibits faster would healing.  The claims are to regenerating tissue by administering iTR factors, which are nucleic acids encoding OCT4, SOX2, KLF4 and MYC.
	Applicant argues that the cited references, where administration of iTRs resulted in pluripotency (Ofenbauer, Chiche, and Abad), are not relevant because they result in pluripotency.  In response, it is because these references teach that the claimed method results in pluripotency, that the claims are not enabled.  The specification fails to support how to carry out the invention, in vivo, where pluripotency does not the result.  Example 7 purports to have arrived at cells that have characteristics of iTR and the embryonic state, but lack a small number of markers of pluripotency.  It is not clearly set forth what those conditions are and because OSKM are known to lead to pluripotency in vivo and in vitro, the burden shifts to Applicant to clearly set forth how to carry out the invention given the state of the art and the breadth of the claims. 
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 21-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11,16, 23-32,34-35 of copending Application No. 16/211,690 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are drawn to a method of regenerating tissue.  The ‘690 claims do not recite that the method must be carried out in vivo but are generic and encompass such.  As well, the ‘690 claims recite overlapping iTR factor combinations.  The ‘690 application requires use of Lin28A however, other factor combinations are rendered obvious by the prior art that teaches a variety of reprogramming factor combinations that include Lin28A (see Viswanathan, Cell, 2010, 140:445-449; IDS).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims are not patented.
Applicant will consider filing of a Terminal Disclaimer at allowance.

Claim 21-37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/543,020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are drawn to a method of regenerating tissue.  Claim 30 and 31 of the instant application limit the method to treatment of an ocular disorder.  The ‘020 claims are drawn to the same method but the treatment is limited to ocular disorders.  The instant claims require use of one or more of Oct4, Sox2, Myc and Lin28a while the ‘020 claims include those factors and thus the instant claims are generic and rendered obvious by the ‘020 species. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant will consider filing of a Terminal Disclaimer at allowance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632